Mr. Justice Scott delivered the opinion of the Court r This action was originally commenced before a police magistrate of the town of Petersburg, under the first section of an ordinance to prohibit the sale of spirituous, malt and fermented liquors, in a less quantity than one gallon. A change of venue was awarded on the application of the appellant, and the case was tried before a justice of the peace and removed on appeal to the circuit court. On the trial in the circuit court, the appellant admitted five distinct breaches of the ordinance under which the suit was instituted, and thereupon the jury found him guilty and fixed the fine at $10 for each offense. The court overruled the motion for a new trial, and rendered a judgment on the Arerdict for $50. The ordinance provides that the party who shall be found guilty of a violation of its provisions shall be fined $10 for each offense, and it is objected that the present judgment, Avhich includes the amount of five fines, for that -number of offenses, is without authority of law. We are not advised upon what ground such an objection could be sustained. The justice of the peace before whom the cause was tried, and who, under the statute, has authority to hear causes for the violation of the ordinances of the town, has jurisdiction to the extent of $100, and no reason is perceived why he could not render a judgment in this class of cases to the full amount of that jurisdiction. The complaint filed was not for a single breach of the ordinance, as counsel seem to construe it, but was for a violation of the provisions of the first section of the ordinance in relation to the sale of the prohibited liquors. Under such a complaint, the justice of the peace, and the circuit court, on appeal, could lawfully hear and determine any number of offenses for a breach of that ordinance, so that the aggregate amount will not exceed the amount of the justice’s jurisdiction. The instruction asked by the appellant, which states a different rule from that here announced as to the jurisdiction of the court, was properly refused. It is not necessary to inquire whether the first refused instruction states a correct principle of Ibav. The record recites that the appellant admitted the sale of the prohibited liquors to five different persons, against the provisions of the ordinance, and no other or higher proof could be required. By his admissions, voluntarily made, he is precluded from disputing those facts, and the instruction was properly refused. The objection that the ordinance under which the proceeding was instituted, was not properly admitted in evidence, is not well taken. It tvas proven in the manner prescribed in the ordinances for the authentication of the ordinances of the town, and was properly admitted in evidence. It is insisted that the first and fifth sections of the ordinance are so much in conflict with each other as to render the ordinance void for that reason. We do not understand how the merits of this case can be affected by the provisions of the fifth section. If the appellant sold liquors in a less quantity than one gallon, it was certainly in a less quantity than one barrel. Whether the appellant could lawfully sell in quantities greater than one gallon, without becoming liable to the penalties imposed by the ordinance, it is not now necessary for us to inquire. We have examined the instructions to which exceptions were taken, and are unable to discover anything in them that could have misled the jury on questions submitted to their decision, or any error that could materially affect the merits of the case. For the reasons indicated, the judgment must be affirmed. Judgment affirmed.